UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2499



BEKELECH TERESA,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-416-950)


Submitted:   March 31, 1999                 Decided:   April 19, 1999


Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua O.A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Springs,
Maryland, for Petitioner.    Frank W. Hunger, Assistant Attorney
General, Terri J. Scadron, Senior Litigation Counsel, John D.
Williams, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bekelech Teresa petitions this court to review the denial of

her application for asylum by the Board of Immigrations Appeals

(Board). We have reviewed the record and the Board’s order denying

asylum and find no reversible error.   Accordingly the petition for

review is dismissed and we affirm on the reasoning of the Board.

See Bekelech v. INS, No. A72-416-950 (BIA Sept. 14, 1998).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                2